Citation Nr: 0946053	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for hypertension.  

2.	Entitlement to service connection for a bilateral foot 
disability.  

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.  

4.	Entitlement to service connection for hemorrhoids.

5.	Entitlement to service connection for bilateral hearing 
loss.  

6.	Entitlement to service connection for depression, with 
insomnia.  

7.	Entitlement to service connection for a low back 
disability.  

8.	Entitlement to an initial, compensable disability rating 
for tinea pedis and onychomycosis.  

(The issue of entitlement to additional vocational 
rehabilitation training benefits under the provisions of 
Chapter 31 of Title 38 of the United States Code is the 
subject of a separate appellate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 
2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions in May and November 2002 in which the RO 
denied service connection for depression with insomnia, for 
spondylolysis of L4-L5, for a stomach condition, for 
hemorrhoids, for hearing loss, for tinnitus, for myofascial 
pain syndrome of the mandible, and for hypertension; but 
granted service connection and assigned an initial zero 
percent (noncompensable) rating for tinea pedis and 
onychomycosis, effective June 9, 2000.  The Veteran filed a 
notice of disagreement (NOD) with the denials of service 
connection and with the assigned rating in December 2002, and 
the RO issued a statement of the case (SOC) in January 2004.  
The Veteran filed a substantive appeal later in that same 
month.  

This appeal to the Board also arises from a November 2004 
decision in which the RO, inter alia, denied service 
connection for arthritis of both knees, for arthritis of the 
left ankle, and for a bilateral foot disability.  The Veteran 
filed a NOD in December 2004, and the RO issued a SOC in 
January 2005. The Veteran filed a substantive appeal in 
January 2005.

In March 2004, the Veteran testified during a hearing before 
RO personnel; the transcript of that hearing is of record.  

Because the Veteran disagreed with the initial rating 
assigned following the grant of service connection for his 
tinea pedis and onychomycosis, the Board has characterized 
this matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In September 2005, the undersigned Veterans Law Judge granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2004).

In October 2005, the Board issued a decision denying, inter 
alia, service connection for depression with insomnia, a low 
back disability. and hemorrhoids.  The Veteran, in turn, 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2008, counsel for the 
appellant and for the VA Secretary filed a Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  Later 
in January 2008, the Court entered an Order, vacating that 
portion of the Board's October 2005 decision relating to the 
claims for service connection for depression, with insomnia, 
a low back disability, and hemorrhoids, and remanding these 
claims to the Board for further proceedings consistent with 
the Joint Motion.  

In the Joint Motion, the parties directed the Board to make 
another attempt to obtain certain private and VA records of 
the Veteran's treatment, as well as to address the claim 
involving service for hemorrhoids as one to reopen a 
previously denied claim on the basis of new and material 
evidence.

Later in October 2005, the Board remanded to the RO, via the 
AMC, the claims for service connection for hearing loss, 
tinnitus, myofascial pain syndrome of the mandible, a 
bilateral foot disability, and hypertension, as well as the 
claims for higher ratings for tinea pedis and onychomycosis , 
for pseudofolliculitis barbae, and for right ankle 
disability.  The latter two issues were remanded for issuance 
of a SOC in accordance with the Court's decision in Manlincon 
v. West, 12 Vet. App. 238 (1999).  The AMC issued the Veteran 
with a SOC regarding these issues, but, despite notification 
to the Veteran and his representative, the appeal was not 
perfected.  After accomplishing the requested action, the AMC 
granted service connection for tinnitus and myofascial pain 
syndrome of the mandible while continuing the denial of the 
claims for service connection for hearing loss, a bilateral 
foot disability and hypertension, as well as an higher 
initial rating for tinea pedis and onychomycosis (as 
reflected in the February 2009 SSOC).  

In March 2006, the Veteran's motion for reconsideration of 
the Board's October 2005 decision was denied.  

The Board notes that the Veteran previously was represented 
by the Paralyzed Veterans of America.  However, the Veteran 
furnished a VA Form 21-22, Appointment of Individual as 
Claimant's Representative, identifying Jeany Mark as his 
attorney.  However, in correspondence received by the Board 
in November 2009, the Veteran indicated that he is now 
representing himself in all matters on appeal.  The Board 
recognizes the change in representation.

The Board's decision addressing the claims for service 
connection for hypertension and for a bilateral foot 
disability, the request to reopen the claim for service 
connection for hemorrhoids, and the claim for an initial, 
compensable rating for tinea pedis and onychomycosis is set 
forth below.  The claims for service connection for 
depression, with insomnia; a low back disability; hearing 
loss and hemorrhoids (on the merits) are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.	Hypertension was not shown in service or for several years 
thereafter, and there is no medical evidence or opinion even 
suggesting that there exists a medical nexus, or 
relationship, between hypertension and service.  

3.	Pes planus and hallux valgus are the only current, clearly 
diagnosed foot disability-aside from the skin and bilateral 
ankle disabilities for which service connection has already 
been granted-for which service connection is available.  

4.	Although pes planus was noted at service entry, the 
disability is not objectively shown to have increased during 
or as a result of service, and the only medical opinion to 
address the question of service aggravation of a pre-existing 
disability weighs against the claim; there is no competent 
evidence of a nexus between hallux valgus deformity and 
service.

5.	In a May 2002 rating decision, the RO denied the Veteran's 
claim for service connection for hemorrhoids; although 
notified of the denial later that month, the Veteran did not 
initiate an appeal.  

6.	Additional evidence associated with the claims file since 
the RO's May 2002 denial includes evidence that was not 
previously before agency decision makers that is not 
cumulative or duplicative of other evidence of record, that 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hemorrhoids and that 
raises a reasonable possibility of substantiating the claim.

7.	Since the June 9, 2000 effective date of the grant of 
service connection, the Veteran's service-connected skin 
disability has not affected at least 5 percent of the entire 
body or at least 5 percent of exposed areas or required 
intermittent systemic therapy in the past 12 months.




CONCLUSIONS OF LAW

1.	The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.	The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2009).

3.	The RO's May 2002 rating decision denying service 
connection for hemorrhoids is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.	As evidence received since the RO's May 2002 denial is new 
and material, the criteria for reopening the claim for 
service connection for hemorrhoids are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

5.	The criteria for an initial, compensable rating for tinea 
pedis and onychomycosis of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 
(DC) 7806 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Given the favorable disposition of the request to reopen the 
previously denied claim for service connection, the Board 
finds that all notification and development action need to 
fairly adjudicate this claim has been accomplished.  

As regards the other claims herein decided, the notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id.; Pelegrini, 18 Vet. App. At 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2001 pre-rating letter and a February 
2003 pre-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  

After the Veteran's disagreement with the initial rating 
assigned for tinea pedis and onychomycosis, the January 2004 
SOC  set forth the applicable rating criteria.  Moreover, an 
October 2007 post-rating letter provided the Veteran with 
information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the February 2009 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the post-rating  
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service private and VA 
outpatient treatment records.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's RO bearing, as well as various written statements 
provided by the Veteran and by former representative and 
attorney, on his behalf.  As explained in more detail below, 
the Board finds that no further RO action to develop the 
record in connection with any of the claims herein decided is 
required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

A.  Service Connection 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



1.  Hypertension

In addition to the legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as hypertension, which are manifested to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for hypertension), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.§§ 3.307, 3.309. 

The Veteran's service treatment records reflect no complaint, 
finding or diagnosis pertinent to hypertension.  The 
Veteran's blood pressure readings, including the reading 
noted on medical board evaluation in January 2000, were 
normal.  (Hypertension is persistently high arterial blood 
pressure with suggested threshold levels starting at 140 
mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated 
Medical Dictionary 799 (27th ed. 1988).)  

In this case, there was no indication of hypertension during 
service or within one year of separation from active duty.  
In fact, post-service reflect the first documented diagnosis 
of hypertension in VA outpatient treatment records dated in 
April 2002, with notations in additional treatment records, 
dated in May 2003, indicating that the Veteran was then 
taking medication for hypertension.

Significantly, moreover, there is no medical indication 
whatsoever that there exists a medical relationship between 
the hypertension diagnosed post service and service, and 
neither the Veteran nor his former representative or attorney 
has identified or even alluded to the existence of any 
medical evidence or opinion that, in fact, supports the 
claim.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
provided by his former representative and attorney, on his 
behalf; however, none of these assertions provide a basis for 
allowance of the claim.  As indicated above, the claim on 
appeal turns on the question of whether there exists a  
medical relationship between current hypertension and 
service; the Board points out that questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laypersons without 
the appropriate medical training and expertise, neither the 
Veteran nor any former representative or attorney is not 
competent to render a probative opinion on the medical matter 
at the crux of this claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

2.  Bilateral foot disability

As service connection has already been granted for tinea 
pedis and onychomycosis, as well as for an ankle disability, 
the Board notes, at the outset, that the only other foot 
disabilities for which service connection is available are 
pes planus and hallux valgus.  

On examination prior to entry into active duty, dated in 
November 1996, moderate, asymptomatic pes planus was noted.  
Service treatment records show that the Veteran was treated 
at the podiatry clinic while on active duty during 1997.  
Evaluation at the podiatry and physical therapy clinics shows 
bilateral pes planus and metatarsalgia.  On examination for 
evaluation board purposes, in January 2000, the feet were 
evaluated as abnormal, but the only examination results were 
pertinent to the Veteran's right ankle (another disability 
for which service connection has already been established)

On VA examination of the feet in December 2000, the Veteran's 
right ankle disability was evaluated; however, there was no 
mention of pes planus or other orthopedic foot abnormality.  
VA outpatient treatment records include the report of  X-ray 
studies of the feet, taken in April 2003, that revealed 
hallux valgus deformity of the first digit of bilateral feet 
with bunion formation.  In October 2003, the Veteran was 
diagnosed with early stages of posterior tibial tendon 
dysfunction.  

Pursuant to remand by the Board, the Veteran underwent VA 
examination in February 2008.  At that time, the VA physician 
who examined the Veteran indicated that the claims file had 
been reviewed.  The pertinent diagnosis was mild pes planus, 
with bunion deformity, right more than left.  The examiner 
rendered an opinion that it was unlikely that the pes planus 
was related to service or the Veteran's service-connected 
tinea pedis and onychomycosis.  The examiner pointed out that 
there was no evidence of aggravation or increase in severity 
of the Veteran's pes planus, which was considered to be a 
constitutional disorder.  

In a February 2009 examination report, a private podiatrist 
indicated that he had evaluated the Veteran to render a 
second opinion regarding the Veteran's foot pain since 
service.  At that time, the assessments included hallux 
valgus and pes planus of both feet as well as history of 
ankle sprains of both ankles, with instability.  The examiner 
noted that the pes planus and hallux valgus were hereditary 
deformities, but that it was more likely that the Veteran's 
service had aggravated these disabilities leading to ankle 
instability.  

The Veteran was noted to have pes planus at the time of his 
entry into active duty.  As such, the Veteran is not entitled 
to a presumption of soundness as regards the noted condition 
(see 38 U.S.C.A. § 1111), and his claim becomes one for 
service service connection on the basis of aggravation of a 
pre-existing disability.  

Congenital or developmental abnormalities are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

8.	As indicated, the only foot disabilities for which service 
connection is available are pes planus and, possibly, hallux 
valgus, both of which have been medically described as 
hereditary and/or developmental deformities.  As indicated, 
pes planus was noted on examination at entry into service; 
hallux valgus was first noted post service.  However, the 
medical evidence does not support a finding that pes planus 
or hallux valgus is medically related to service, to include 
on the basis of aggravation of a pre-existing disability 
during or by service.  On the contrary, the February 2008 VA 
examiner-who diagnosed only pes planus-also rendered an 
opinion that the pre-existing pes planus was not likely 
aggravated by service.  The Board finds that the VA 
examiner's opinion, which was based on review of the record 
and examination of the Veteran, and supported by stated 
rationale, is probative of the medical nexus question.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
the private podiatrist did not state that the pes planus or 
hallux valgus had been aggravated, but, rather, that these 
disorders had, in turn, aggravated a disability for which 
service connection has already been established.  There is no 
competent evidence or opinion even suggesting that there 
exists a nexus between hallux valgus deformity and service.  
Moreover, no other opinion that contradicts the medical 
opinion of the February 2008 VA examiner (on the matter of 
pes planus) or otherwise supports the claim for service 
connection for bilateral foot disability has been presented 
or identified.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as 
argument advanced on his behalf.  However, as indicated 
above, the claim on appeal turns on the question of whether 
there exists a medical relationship between current 
disability and service, a matter on which laypersons with 
appropriate training and expertise simply are not competent 
to render a probative opinion.  See e.g., Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  Hence, the lay 
assertions in this regard have no probative value.

As the competent, probative evidence shows that the Veteran's 
bilateral pes planus preexisted service and were not 
aggravated thereby, service connection is not warranted.  
Hence, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Petition to Reopen

As indicated above, the Veteran's claim for service 
connection for hemorrhoids was denied by the RO in a May 2002 
decision.  Evidence then considered included service 
treatment records and the results of a VA examination.  The 
denial was primarily premised on the fact that hemorrhoids 
were not demonstrated during service or thereafter.  

Although notified of the denial later in May 2002, as pointed 
out by the parties in the Joint Motion, the Veteran did not 
initiate an appeal of the decision; hence, the decision is 
final based on the evidence of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 2002 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence added to the record since the RO's May 2002 denial 
includes an August 2009 statement in which the Veteran's 
private physician noted that the Veteran had manifested 
bright red blood per rectum in December 2000, six months 
subsequent to discharge from service, and rendered an opinion 
that it is probable that this episode was from hemorrhoids 
that had occurred during the Veteran's final month of 
service.  

Thus, the new evidence reflects an opinion tending to support 
a finding that the Veteran's hemorrhoids began prior to the 
Veteran's release from active duty.  As this opinion had not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, it 
is "new."  Moreover, since this opinion addresses the 
origin of the disability for which service connection is 
sought, it both relates to unestablished facts necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hemorrhoids, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

C.  Higher Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected skin disability has be rated 
as eczema under Diagnostic Code 7806.  Under this diagnostic 
code, dermatitis or eczema affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period, warrants a 10 
percent rating.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas be affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. 4.118, DC 7806.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such an evaluation and 
the requirements for a compensable rating are not met.  38 
C.F.R. § 4.31.

Considering the evidence of record in light of the pertinent 
criteria, the Board finds that a compensable rating for the 
Veteran's tinea pedis and onychomycosis is not warranted at 
any point since the June 9, 2000 effective date of the grant 
of service connection.  

On December 2000 VA examination, it was noted that the 
Veteran was currently been treated at the VA clinic for 
onychomycosis, using topical medication for this disorder.  
He had had his nails evulsed at one time during service.  
Examination of the feet revealed no significant scaling on 
the soles.  There were dystrophic toenails of the first and 
second toes of both feet, as well as the fifth toenail of the 
left foot.  The nail plates were discolored and somewhat 
thickened.  They had, however, been recently debrided.  There 
was no evidence of secondary bacterial infection.  The 
diagnosis was nail changes consistent with onychomycosis, 
intermittently symptomatic.  

VA outpatient treatment records show that the Veteran 
continues to receive treatment for his service connected foot 
disability.  In July 2006, it was noted that the Veteran's 
toenails were thickened, yellow and brown, with the 
assessment being onychomycosis, status post four months of 
Lamisil therapy.  He was noted to be continuing on this 
medication in May 2007.  

On VA examination in February 2008, the Veteran was noted to 
have a longstanding history of tinea pedis and onychomycosis.  
He was currently using Tolnaftate powder topically and had 
been on an oral course of Lamisil with the most recent course 
ending in February 2007.  He denied any side effects of the 
treatment.  On examination, there was no rash on the feet, 
but all the toenails were discolored brown.  Toenails 1, 2, 
and 5 were dystrophic bilaterally with hyperkeratosis and 
subungual debris.  Toenail 2 on the right was markedly 
dystrophic.  The Body surface are involved was 1 percent.  No 
exposed body surface area was involved.  Biopsy and scrapings 
were done by dermatology clinic and nail clippings done in 
August 2007 were negative for fungal elements.  Clippings in 
January 2007 had been positive for fungal elements.  The 
assessments were chronic onychomycosis of the toenails on 
both feet, on topical antifungal therapy; and tinea pedis, 
treated in the past, not found on present examination.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under the applicable rating criteria.  In this regard, there 
is no medical evidence that the skin disorders of the 
Veteran's feet have affected at least 5 percent of the entire 
body, or at least 5 percent of exposed areas.  The VA 
examiner noted that the disability affected less than 1 
percent total body surface and no exposed body surface.  In 
addition, there is no medical evidence which indicates that 
the Veteran's disability has required systemic therapy in the 
past year.  The Veteran is currently using only topical 
medication for his disability.  

The foregoing findings do not provide the Board with a basis 
for staged rating of the skin disabilities of the Veteran's 
feet, pursuant to Fenderson, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral foot disability is denied.  

As new and material evidence to reopen the claim for service 
connection for hemorrhoids has been received, to this limited 
extent, the appeal is granted.

An initial, compensable rating for tinea pedis and 
onychomycosis is denied.


REMAND

Based on points raised in the Joint Motion, and review of the 
claims file, the Board finds that additional RO action on the 
claims remaining on appeal is warranted.

Regarding the claims for service connection for depression, 
with insomnia, and a low back disability, it is noted that, 
in the Joint Motion, the parties found that certain private 
and VA treatment records had not been obtained prior to 
appellate consideration.  These were specifically noted to be 
records of a private physician dated in December 2002 and 
January 2003, and VA treatment records from the Detroit VAMC 
dated from July 2000 to September 2003.  In addition, 
regarding the Veteran's claim for service connection for 
bilateral hearing loss, the parties noted that in February 
2008, a VA audiologist noted that the Veteran had had 
audiometric testing performed at the Detroit VA Medical 
Center (VAMC) in June 2003 and October 2006.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain all 
outstanding pertinent records from the Detroit VAMC, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities.  

In addition, regarding the claim for service connection for 
hemorrhoids, on the merits, the Board notes that VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may 
be associated with an event, injury, or disease in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in- service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

As noted, in this case, there is a private nexus opinion 
regarding the onset of this disorder, specifically, that it 
must have begun while the Veteran was on active duty.  
However, as no medical or evidentiary rationale for the 
opinion was provided, it is insufficient to support an award 
of service connection, on the merits..  Accordingly, a VA 
examination to obtain a medical nexus opinion is warranted.  

Hence, the RO should arrange for the veteran to undergo VA 
cardiovascular examination, by an appropriate, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2009). Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process 
requirements are met, and that the record before 
the examiner ia complete, the RO should give the 
Veteran another opportunity to provide information 
and/or evidence pertinent to each of the claims 
remaining on appeal, explaining that he has a full 
one-year period for response. See 38 U.S.C.A. § 
5103 (b)(1)(West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the 
one- year notice period).  The RO should 
specifically request that the Veteran furnish 
appropriate authorization to enable it to obtain 
the records of a private physician, dated in 
December 2002 and January 2003, as identified in 
the Joint Motion 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with 
the duties imposed by the VCAA. See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on 
remand does not relieve the RO of the 
responsibility to ensure full compliance with the 
VCAA.  Hence, in addition to the action requested 
above, the RO should also undertake any other 
development and/or notification action deemed 
warranted by the VCAA prior to adjudicating each of 
the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should obtain from the Detroit 
VAMC all outstanding records of 
evaluation and/or treatment for 
depression with insomnia, a low back 
disability, hemorrhoids; and/or hearing 
loss, particularly from July 2000 to 
September 2003, and audiometric testing 
results from June 2003 and October 2006.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
specifically request that the Veteran 
furnish appropriate authorization to 
enable it to obtain the records of a 
private physician, dated in December 2002 
and January 2003, as identified in the 
Joint Motion 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should undertake appropriate 
action to obtain the treatment records of 
the Veteran's low back disability 
identified in the Joint Motion and, if 
the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo a VA examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The physician should clearly indicate 
whether the Veteran currently has 
hemorrhoids or has had hemorrhoids at any 
time pertinent to this claim.  If so, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
had its onset in, or is otherwise 
medically related to, service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
the Veteran's assertions that he had 
problems with hemorrhoids in service and 
that have continued, to date, and the 
August 2009 statement from the Veteran's 
private physician.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5. If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal.  If the Veteran fails, without 
good cause, to report to the examination 
scheduled in connection with the claim 
for service connection for hemorrhoids, 
in adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


